Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mittal et al. (9,660,585), hereinafter called MITTAL.
Regarding claim 17, MITTAL (Figs, 2 and 4) discloses a circuit comprising: first and second circuit path (P1 and P2) can be read as 2comparing a reference voltage (311) with a voltage of an internal signal output (345) by a 3voltage regulator to power a memory array (280 of Figure 2); 4applying a control signal to the voltage regulator that modifies a first amount 5of current output by the voltage regulator based at least in part on a difference between the 6reference voltage and the voltage of the internal signal via control voltage (437 and 447); and 7modifying a second amount of current available to drive the control signal to a 8voltage level based at least in part on the difference between the reference voltage and the 9voltage of the internal signal, wherein a response of the internal signal to a loading event is 10based at least in part on the first amount of current, which can be read in the operations of pull-up/down circuit (342 and 344).

Allowable Subject Matter
Claims 1-16 are allowed.
Claims 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-5, among others, the prior art does not teach a comparator coupled with the amplifier and configured to control a pull-down 8capability of the amplifier based at least in part on the difference between the first input 9signal and the second input signal, wherein the control signal is based at least in part on the 10pull-down capability of the amplifier; and 11a transistor coupled with the amplifier and configured to generate the internal 12signal based at least in part on the control signal.
Regarding claims 6-16, among others, the prior art does not teach a comparator coupled with the bias circuit and configured to compare 16the first input signal and the second input signal; and 17a circuit coupled with the comparator and the pull-down circuit, the 18circuit configured to increase a pull-down capability of the pull-down circuit based at 19least in part on a difference between the first input signal and the second input signal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 18, the prior does not teach modifying the second amount of 2current comprises: 3increasing the second amount of current based at least in part on the difference 4between the reference voltage and the voltage of the internal signal satisfying a threshold.  
Regarding claim 19, the prior art does not teach 2increasing an upper limit of a reference current for a pull-down transistor that 3is coupled with the voltage regulator based at least in part on the difference between the 4reference voltage and the voltage of the intemal signal satisfying a threshold, wherein the 5second amount of current is modified based at least in part on increasing the upper limit, and 6wherein the control signal is driven to the voltage level based at least in part on an operation 7of the pull-down transistor.  
Regarding claim 20, the prior art does not teach further comprising: 2driving. during a first duration, the control signal to the voltage in accordance 3with a first reference current based at least in part on the difference between the reference 4voltage and the voltage of the internal signal being below a threshold: and 5driving. during a second duration after the first duration. the control signal to 6the voltage in accordance with a second reference current based at least in part on the 7difference between the reference voltage and the voltage of the internal signal being above 8 the threshold, the second reference current being larger than the first reference current.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional reference(s) cited in PTO-892 show further analogous prior art circuitry. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Khanh V. Nguyen whose telephone number is (571) 272-1767. The examiner can normally be reached from 8:30 AM – 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINCOLN D. DONOVAN can be reached on (571) 272-1988. The fax phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
	/KHANH V NGUYEN/           Primary Examiner, Art Unit 2843